Per Curiam.
There was a prior’ trial of this cause in which the judge directed a verdict against the plaintiff at the close of the case. This court reversed the judgment entered thereon and held that the issues were entirely of fact and presented jury questions. Braunworth v. Verona, 94 N. J. L. 194. This made the law of the case; and under onr previous decision, the evidence of plaintiff in the case sub judice being substantially that upon the former trial (plus some additional testimony in plaintiffs, favor) the plaintiff was entitled to a verdict, which he received. The judgment under review will therefore be affirmed.
For affirmance — Ti-ie Chancellor, Chief Justice, Swayze, Trenchaed, Parker, Bergen, Minturn, Kali,sou. Black, White, Heppenhbimer, Williams, Gardner, Acker,son, Van Buskiek, JJ. 15.
Fov re ver.sal—Kone.